21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Phillip Morris PUGH, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 93-6870.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1994.Decided April 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-816-AM)
Phillips Morris Pugh, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Pugh v. Murray, No. CA-92-816-AM (E.D. Va.  June 15, 1992).1  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2

DISMISSED


1
 We note that Pugh's ineffective assistance claims fail the test of  Strickland v. Washington, 466 U.S. 668 (1984).  Pugh's remaining claims are procedurally barred either by his failure to present the issues in his first state habeas petition, Va.Code Ann. Sec. 8.01-654(B)(2) (Michie 1992), or by his failure to object at trial and raise the issues on direct appeal.   Slayton v. Parrigan, 205 S.E.2d 680 (Va.1974), cert. denied, 419 U.S. 1108 (1975)


2
 We grant Pugh leave to proceed in forma pauperis in this Court